[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT                      FILED
                         ________________________          U.S. COURT OF APPEALS
                                                             ELEVENTH CIRCUIT
                                                                 October 17, 2007
                               No. 06-15623                   THOMAS K. KAHN
                         ________________________                 CLERK

                    D. C. Docket No. 05-00028-CV-WDO-5

LINDA SIMMONS,


                                                               Plaintiff-Appellant,

                                     versus

THE BOEING COMPANY,

                                                              Defendant-Appellee.


                         ________________________

                  Appeal from the United States District Court
                      for the Middle District of Georgia
                       _________________________

                               (October 17, 2007)

Before TJOFLAT, HULL and WILSON, Circuit Judges.

PER CURIAM:

     Plaintiff-appellant Linda Simmons appeals the district court’s grant of

summary judgment in favor of defendant-appellee The Boeing Company.
Simmons sued Boeing, her employer alleging (1) that Boeing failed to promote her

because of her age and gender, and (2) that Boeing retaliated against her because of

her complaints about the alleged discrimination.

       Boeing selected another employee for the manager position for various

reasons, including that the selected employee had a bachelor’s degree as well as a

master’s degree, had obtained the preferred management certificate, and had scored

higher on his interview than Simmons. Simmons does not dispute the promoted

candidate’s qualifications or her own lack of a bachelor’s degree or management

certificate.

       On appeal, Simmons argues that she provided sufficient evidence of pretext

and retaliatory events to create a jury question on both claims. After review and

oral argument, we conclude that Simmons’s arguments lack merit, and thus we

affirm the district court’s grant of summary judgment in favor of Boeing.

       AFFIRMED.




                                          2